                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

JOHN R. WALSH, III,                     :

      Plaintiff,                        :
                                            CIVIL ACTION NO. 3:19-0905
            v.                          :
                                                (JUDGE MANNION)
LACKAWANNA COUNTY COURT                 :
OF COMMON PLEAS, et al.,
                                        :
      Defendants

                               MEMORANDUM

      Before the court is the plaintiff, John R. Walsh III’s pro se “Emergency

Motion For Injunction,” (Doc. 1), as well as his motion to proceed in forma

pauperis.1 (Doc. 2). For the reasons stated herein, the motion to proceed in

forma pauperis will be GRANTED, the motion for an injunction will be

DENIED, and the case will be DISMISSED.

      In his motion for “Emergency Injunction,” the plaintiff seeks this court to

enjoin defendants Lackawanna County Court of Common Pleas,2

Lackawanna County Sheriff McAndrew and unnamed Deputy Sheriffs from

“locking [him] out” of the Lackawanna County Courthouse and from

magisterial buildings, and to allow him to file “paper work” in these buildings.

In his proposed order, the plaintiff requests the court to issue an injunction

      1
      On June 13, 2017, this court imposed a pre-filing injunction on plaintiff
Walsh prohibiting him from filing any further actions in this court, in which he
seeks to proceed in forma pauperis, without leave of court. See Walsh v. U.S.
House of Representatives, 2017 WL 2544834 (M.D.Pa. June 13, 2017).
      2
      Plaintiff incorrectly refers to the Lackawanna County Court of Common
Pleas as “Commonwealth Court of Common Pleas.”
ordering the defendants not to interfere with him “in going about his business

in County business.” Attached to the plaintiff’s 2-page motion are 12 pages

of musings that are best described as unfocused free flow thought.

      With his motion for an emergency injunction, the plaintiff also filed a

motion to proceed in forma pauperis stating that he is unable to pay the costs

of the instant proceedings. (Doc. 2). The plaintiff filed the proper affidavit,

and, therefore, the court will grant this motion and allow him to proceed in

forma pauperis. In cases where the plaintiff has in forma pauperis status, 28

U.S.C. §1915 requires the court to dismiss a plaintiff’s case if, at any time, the

court determines that the action is, “frivolous or malicious” or “fails to state a

claim on which relief may be granted.” §1915(e)(2)(B). See McCain v.

Episcopal Hosp., 350 Fed.Appx. 602, 604 (3d Cir. 2009); Grayson v. Mayview

State Hosp., 293 F3d 103, 110 n. 10 (3d Cir. 2002) (28 U.S.C.§1915(e)(2)

obligates the court to engage in a screening process when a person wishes

to proceed in forma pauperis and it applies to all in forma pauperis

complaints, and not just to prisoners). For the reasons stated below, the

plaintiff’s case must be dismissed since this court lacks jurisdiction to order

the Lackawanna County Court to allow the plaintiff to file documents with it.

      In the plaintiff’s motion, he essentially asks this court to vacate a

Lackawanna County Court Order, and to compel it to accept plaintiff’s paper

work. Basically, he invites this court to conduct appellate review of the Order

issued against him in the Lackawanna County Court of Common Pleas. This


                                        2
court, a federal district court, does not have jurisdiction to review state court

final actions under the Rooker-Feldman doctrine. The Rooker-Feldman

doctrine “is a judicially-created doctrine that bars lower federal courts from

reviewing certain state court actions.” Goodson v. Maggi, 797 F.Supp.2d 587,

597 (W.D.Pa. 2011). The doctrine arose in the wake of two Supreme Court

Cases, Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983), and stands for

the proposition that

      a United States District Court has no subject matter jurisdiction to
      review final judgments of a state court, because only the Supreme
      Court has jurisdiction to review state court judgments under 28
      U.S.C. §1257. Goodson, 797 F.Supp.2d at 597 (citing Feldman,
      460 U.S. at 482). . . . “This doctrine applies even where the
      challenges to the state court judgment allege that the state court's
      action was unconstitutional, such as a deprivation of due process
      and equal protection rights.” Goodson, 797 F.Supp.2d at 597
      (citing Feldman, 460 U.S. at 485-86 (citation omitted)).

Conklin v. Anthou, No. 1:10-CV-2501, 2012 WL 124989, at *2 (M.D. Pa. Jan.

17, 2012), aff'd, 495 F. Appx. 257 (3d Cir. 2012). There are four factors that

must be satisfied for the Rooker-Feldman Doctrine to apply:

      (1)   the federal plaintiff lost in state court;
      (2)   the plaintiff “complain[s] of injuries caused by [the]
            state-court judgments”;
      (3)   those judgments were rendered before the federal suit was
            filed; and
      (4)   the plaintiff is inviting the district court to review and reject
            the state judgments.

Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d


                                        3
Cir. 2010) (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
280, 284 (2005)). Here, the plaintiff complains about an adverse order from
state court, namely the Order prohibiting him from entering the County
Courthouse to file paper work. Next, the motion for an “Emergency Injunction”
clearly qualifies as a complaint about the potential “irreparable” injury that the
state court order will cause. Finally, the plaintiff essentially asks this court to
review the state court Order to determine whether it was entered in violation
of his rights, and further to reject and vacate the Order. All the requirements
for the Rooker-Feldman doctrine are satisfied, and this court, therefore, does
not have subject-matter jurisdiction over the plaintiff’s claims. See Colahar v.
Wells Fargo Bank N.A., 56 F.Supp.3d 603, 607 (D.De. 2014) (“[T]he Rooker-
Feldman doctrine prohibits this court from maintaining subject matter
jurisdiction over [plaintiff’s] motion which effectively seeks to vacate orders of
the [state] Court.”). In fact, as noted, this court has also issued an Order
prohibiting the plaintiff from filing an action in federal court in which he seeks
in forma pauperis status without first receiving the permission of this court
since he has abused the filing process and demonstrated a “pattern of
groundless and vexatious litigation.”
      The plaintiff’s claims against the Lackawanna County Court of Common
Pleas are also subject to dismissal based on Eleventh Amendment immunity.
In Green v. Domestic Relations Section Court of Common Pleas Compliance
Unit Montgomery County, 649 Fed.Appx. 178, 180 (3d Cir. 2016), the Third
Circuit explained:

                                        4
      [Plaintiff’s] claims are precluded by the Eleventh Amendment,
      which generally immunizes Pennsylvania, its agencies, and its
      employees acting in their official capacities, from suits brought
      pursuant to 42 U.S.C. §1983 in federal court, see Pennhurst State
      School & Hosp. v. Halderman, 465 U.S. 89, 100, 104 S.Ct. 900,
      79 L.Ed.2d 67 (1984); Laskaris v. Thornburgh, 661 F.2d 23, 25
      (3d Cir. 1981). As explained by the District Court, none of the
      exceptions to Eleventh Amendment immunity applies here
      because Pennsylvania has not consented to suit in federal court,
      see 1 Pa. Cons.Stat. Ann. §2310; 42 Pa. Cons.Stat. Ann.
      §8521(b), and the defendant, [ ], is a sub-unit of Pennsylvania’s
      unified judicial system. All courts in the unified judicial system are
      part of the Commonwealth and are entitled to Eleventh
      Amendment immunity. See Haybarger v. Lawrence County Adult
      Probation & Parole, 551 F.3d 193, 198 (3d Cir. 2008).
      Furthermore, “all components of the judicial branch of the
      Pennsylvania government are state entities and thus are not
      persons for section 1983 purposes.” Callahan v. City of
      Philadelphia, 207 F.3d 668, 674 (3d Cir. 2000). See also Will v.
      Michigan Dep’t of State Police, 491 U.S. 58, 109 S.Ct. 2304, 105
      L.Ed.2d 45 (1989) (“[A] State is not a ‘person’ within the meaning
      of §1983.”

      Therefore, the plaintiff’s claims for injunctive relief against the
Lackawanna County Court of Common Pleas will be dismissed pursuant to
Eleventh Amendment immunity. See Naranjo v. City of Philadelphia, 626
Fed.Appx. 353, 355-56 (3d Cir. 2015) (Third Circuit stated that “judges are
generally immune from claims under §1983 for injunctive relief.”) (citing
Azubuko v. Royal, 443 F.3d 302, 304 (3d Cir. 2006)).
      Moreover, the Anti-Injunction Act, 28 U.S.C. §2283, also applies and
precludes the court from granting injunctive relief in this case. The Anti-
Injunction Act deprives federal district courts the ability to “grant an injunction
to stay proceedings in a State court.” §2283. There are three narrow
exceptions that allow a federal court to grant equitable relief, but none of them

                                        5
are applicable to the present case.
      Finally, the Younger Abstention doctrine3 bars plaintiff’s request for
injunctive relief regarding the state court’s Order, especially since he has
adequate state court appellate remedies available to him. See Mikhail v.
Kahn, 991 F. Supp. 2d 596, 632 (E.D.Pa. 2014) (“The Younger doctrine is as
applicable to suits for declaratory relief as it is to the those for injunctive
relief....”) (citation omitted). “The Younger doctrine has been extended to civil
cases and state administrative proceedings.” Colahar, 56 F.Supp.3d at 606
n. 3 (citation omitted).
      Because the court lacks jurisdiction to hear the plaintiff’s claims and
also lacks authority to grant the relief that the plaintiff requests, this case
clearly “fails to state a claim upon which relief can be granted,” and pursuant
to 28 U.S.C. §1915(e)(2)(B), must be dismissed.




      3
      Younger abstention “is premised on the notion of comity, a principle of
deference and ‘proper respect’ for state governmental functions in our federal
system.” Evans v. Court of Common Pleas, Delaware County, Pa., 959 F.2d
1227, 1234 (3d Cir. 1992).

                                       6
           Therefore, the plaintiff’s “Emergency Motion For Injunction” will be
denied and the entire case will be dismissed since it fails to state a claim upon
which relief can be granted and the court lacks jurisdiction and authority to
provide relief. An appropriate order shall follow.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge


Dated: May 30, 2019
19-0905-01.wpd




                                         7
